*176
SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the case is hereby REMANDED for further proceedings consistent with this order.
In light of the Supreme Court’s decision in United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and this Court’s decision in United States v. Crosby, 397 F.3d 103 (2d Cir.2005), this case is remanded to the District Court for further proceedings in conformity with Crosby.
The disposition in the summary order previously issued in connection with this appeal is hereby made part of this order and is fully effective, except to the extent that it is inconsistent with the present remand in conformity with Crosby.
Any appeal taken from the District Court following this remand and resen-tencing, if it occurs, can be initiated only by filing a new notice of appeal. See Fed. R.App. P. 3, 4(b).
A party will not waive or forfeit any appropriate argument on remand or on any appeal post-remand by not filing a petition for rehearing of this remand order. The mandate shall issue forthwith.
For the reasons set forth above, the case is hereby REMANDED for further proceedings consistent with this order.